Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 04/25/2022, have been entered and made of record.

Claims 1-24 are pending with claims 1-4, 6, 8, 10, 11, 13, 18, and 20 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 04/25/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Pat. 11,218,645 (Application No. 16/696956); claim 1 of US Pat. 11,218,194 (Application No. 16/859832); claim 1 of US Pat. 11,102,400 (Application No. 16/775134); and claim 1 of  US Pat. 11,134,832 (Application No. 16/807816).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the US Patents to meet the limitations claimed in the copending application. The Table 1 shows comparison between the instant claims and the US Patent claims.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Table 1: Claim Comparison: Appl. 16/663270 vs Appl. 16/696956 (US Pat. 11,218,645), Appl. 16/859832 (US Pat. 11,213,194), Appl. 16/775134 (US Pat. 11,102,400) and Appl. 16/807816 (US Pat. 11,134,832)

Claim: Appl. 16/663270
Claims: Appl. 16/696956 (US Pat. 11,218,645)
Claims: Appl. 16/859832 (US Pat. 11,213,194)
Claims: Appl. 16/775134 (US Pat. 11,102,400)
Claims: Appl. 16/807816 (US Pat. 11,134,832)
1. A system comprising: 










an emitter that emits a plurality of pulses of electromagnetic radiation; 



an image sensor comprising a pixel array that senses reflected electromagnetic radiation; and 






a controller comprising a processor in electrical communication with the image sensor and the emitter; 




wherein the controller synchronizes timing of the plurality of pulses of electromagnetic radiation during a blanking period of the pixel array; and 


wherein the pixel array senses the reflected electromagnetic radiation to generate a plurality of exposure frames that correspond in time with the plurality of pulses of electromagnetic radiation;


wherein the plurality of exposure frames comprises a laser mapping exposure frame sensed in response to the emitter pulsing electromagnetic radiation in a laser mapping pattern;

wherein the plurality of exposure frames further comprises one or more of: 

a multispectral exposure frame comprising data corresponding to a spectral response, wherein the pixel array senses the multispectral exposure frame in response to the emitter pulsing a wavelength of electromagnetic radiation that elicits the spectral response; or  

a fluorescence exposure frame comprising data corresponding to a fluorescence relaxation wavelength, wherein the pixel array senses the fluorescence exposure frame in response to the emitter pulsing a fluorescence excitation wavelength of electromagnetic radiation; and 
wherein the laser mapping exposure frame compnses data for determining a surface
topology of one or more objects within a scene and one or more of:
a distance between two or more objects within the scene;
a dimension of an object within the scene; or
an angle between two or more objects within the scene.
1. A system for providing visualization in a light deficient environment, the system comprising: 





an emitter for emitting pulses of electromagnetic radiation within the light deficient environment; 

an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein the pixel array comprises a plurality of pixels …; and 

a controller comprising a processor in electrical communication with the image sensor and the emitter for synchronizing operations of the emitter and the image sensor to generate a plurality of exposure frames comprising a red exposure frame, a green exposure frame, a blue exposure frame, and a fluorescence exposure frame; 


wherein the fluorescence exposure frame is sensed by the image sensor in response to a pulsed emission by the emitter of a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm; wherein the dynamic range of the fluorescence exposure frame is increased by sensing short exposure data and long exposure data in a single readout of the pixel array.
1. A system comprising: 










an emitter for emitting pulses of electromagnetic radiation; 
an endoscope comprising an image sensor, wherein the image sensor comprises a pixel array for sensing reflected electromagnetic radiation; a waveguide for communicating the pulses of electromagnetic radiation from the emitter to the endoscope; and a controller in electronic communication with the emitter and the image sensor; wherein the image sensor captures data for generating a plurality of exposure frames in response to the pulses of electromagnetic radiation by the emitter, and wherein the plurality of exposure frames comprises a laser mapping exposure frame and further comprises two or more of: a hyperspectral exposure frame for identifying a spectral response of a tissue, wherein the hyperspectral exposure frame is sensed in response to an emission of electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; a hyperspectral exposure frame for identifying a spectral response of a tissue, wherein the hyperspectral exposure frame is sensed in response to an emission of electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; a hyperspectral exposure frame for identifying a spectral response of a tissue, wherein the hyperspectral exposure frame is sensed in response to an emission of electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or a fluorescence exposure frame for identifying a fluorescent reagent, wherein the fluorescence exposure frame is sensed in response to an emission of a fluorescence excitation wavelength; and wherein the laser mapping exposure frame comprises data for calculating a three-dimensional topographical map of a scene and is sensed in response to the emitter pulsing a laser mapping pattern.
1. A system for providing visualization in a light deficient environment, the system comprising: an endoscope; a waveguide attached to the endoscope; 

an emitter for emitting pulses of electromagnetic radiation, wherein the emitter comprises a plurality of electromagnetic sources, and wherein the plurality of electromagnetic sources comprises a fluorescence source for emitting a fluorescence excitation pulse comprising electromagnetic radiation having a wavelength from 770 nm to 790 nm; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames comprising a luminance exposure frame, a red chrominance exposure frame, a blue chrominance exposure frame, and a fluorescence exposure frame, and wherein the controller is further configured to control one or more of: a blanking period of the image sensor or one or more of a pulse length or intensity of the pulses of electromagnetic radiation emitted by the emitter based on a carrying capacity of the waveguide; wherein the luminance exposure frame, the red chrominance exposure frame, the blue chrominance exposure frame, and the fluorescence exposure frame are used to form a color image frame with fluorescence image data.
1. A system for endoscopic imaging, the system comprising: 







an emitter for emitting pulses of electromagnetic radiation; 

an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein the image sensor is disposed within a lumen of an endoscope; 

a rotation sensor …; and 

a controller in electronic communication with the emitter and the image sensor; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern.







Note: 
Regarding claim 1, the corresponding claims of the listed U.S Patents meet the claim limitations as mapped in Table 1.
The corresponding claims do not disclose explicitly the following claim limitations (emphasis added): wherein the laser mapping exposure frame comprises data for determining a surface topology of one or more objects within a scene and one or more of: a distance between two or more objects within the scene; a dimension of an object within the scene; or an angle between two or more objects within the scene.
However in the same field of endeavor Ackerman discloses the deficient claim. [See rejection of claim 1 below].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of the corresponding claims listed  in the US Patents and Ackerman as motivation to extend the method and system of laser-based structured light for depth extraction [Ackerman: col. 2, ll. 1-10].




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-11, 15-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (“Blanquart”) [U.S. 2014/0163319] in view of Sase (“Sase”) [US 2012/0062722] further in view of Ackerman et al. (“Ackerman”) [US 7,385,708 B2]

Regarding claim 1, Blanquart meets the claim limitations as follows:
A system [Figs. 1, 2] comprising: 
an emitter that emits a plurality of pulses of electromagnetic radiation [Fig. 1: emitter ‘100’; para. 0045-0047];

an image sensor comprising a pixel array that senses reflected electromagnetic radiation [Fig. 1: Pixel Array ‘120’, ‘122’; para. 0045: ‘A pixel array of an image sensor’]; and

a controller comprising a processor in electrical (i.e. ‘electronically’) communication with the image sensor and the emitter [Fig. 2: ‘150’; para.0045-0055: ‘A pixel array of an image sensor may be paired with an emitter electronically’; ‘Computing device 150’]; 

wherein the controller synchronizes timing of the plurality of pulses of electromagnetic radiation during a blanking period of the pixel array [Abstract; Fig. 7;  para. 0003, 0064, 0085-0089]; and 

wherein the pixel array (i.e. ‘Pixel Array 120’) [Fig. 1, 29-31] senses the reflected electromagnetic radiation (i.e. T1, T2, T3) [Fig. 1] to generate [Fig. 1: 105a, 105b, 105c] a plurality of exposure frames [Fig. 2A-2D; Fig. 6, 9: ‘Record Frame 930’; Fig. 12: ‘Record Frame 1230’; Fig. 13, 14: Frame Reconstruction 1314] that correspond in time with the plurality of pulses of electromagnetic radiation [para. 0064: ‘the image generated from the light pulse … available during frame (m+1) readout’];

wherein the plurality of exposure frames comprises a laser mapping exposure frame (i.e. laser exposure frames: RG1BG2RG1BG2) [Fig. 14-17: RG1BG2RG1BG2; Fig. 1; para. 0033-0044, 0088-0089, 0100-0101: ‘the form of a laser’] sensed in response to the emitter pulsing electromagnetic radiation in a laser mapping pattern (e.g. ‘Bayer pattern’ or ‘a checkerboard pattern’) [para. 0149-0150: ‘to provide both red and blue information’];

wherein the plurality of exposure frames further comprises one or more of: 
a multispectral (e.g. color sensors or multi-spectrum sensors) [Fig. 6: White Light 612 and color light 622, 626, 630; para. 0043, 0153] exposure frame comprising data corresponding to a spectral response, wherein the pixel array senses the multispectral exposure frame (i.e. RG1BG2RG1BG2) [Fig. 8: ‘820’ and ‘830’; Fig. 14-17: RG1BG2RG1BG2; para. 0100-0101] in response to the emitter pulsing a wavelength of electromagnetic radiation that elicits the spectral response; or  
a fluorescence exposure frame comprising data corresponding to a fluorescence relaxation wavelength, wherein the pixel array senses the fluorescence exposure frame in response to the emitter pulsing a fluorescence excitation wavelength of electromagnetic radiation; and 

wherein the laser mapping exposure frame comprises data for determining a surface topology of one or more objects within a scene and one or more of: a distance between two or more objects within the scene; a dimension of an object within the scene; or an angle between two or more objects within the scene.
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
wherein the plurality of exposure frames comprises a laser mapping exposure frame …; 
wherein the plurality of exposure frames further comprises one or more of: 
a multispectral exposure frame …; or  
a fluorescence exposure frame comprising data corresponding to a fluorescence relaxation wavelength, wherein the pixel array senses the fluorescence exposure frame in response to the emitter pulsing a fluorescence excitation wavelength of electromagnetic radiation; and 
wherein the laser mapping exposure frame comprises data for determining a surface topology of one or more objects within a scene and one or more of: a distance between two or more objects within the scene; a dimension of an object within the scene; or an angle between two or more objects within the scene.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the plurality of exposure frames comprises a laser mapping exposure frame [Fig. 4-6: regions of intensity distribution; para. 0042, 0046: pattern of laser light source; Fig. 7: detection pulse] …; 
wherein the plurality of exposure frames further comprises one or more of: 
a multispectral exposure frame …; or  
a fluorescence exposure frame [Fig. 2: S15: ‘ (exciting light irradiation/fluorescent image pickup)’; Fig. 9] comprising data corresponding to a fluorescence relaxation wavelength, wherein the pixel array [Fig. 1: camera 34 and the stage 31; para. 0037: ‘a camera 34 which picks up a fluorescent picture image of the sample’] senses the fluorescence exposure frame in response to the emitter pulsing a fluorescence excitation wavelength of electromagnetic radiation; and 
wherein the laser mapping exposure frame comprises data for determining a surface topology of one or more objects within a scene and one or more of: a distance between two or more objects within the scene; a dimension of an object within the scene; or an angle between two or more objects within the scene.
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].
Neither Blanquart nor Sase discloses explicitly the following claim limitations (emphasis added):
wherein the laser mapping exposure frame comprises data for determining a surface topology of one or more objects within a scene and one or more of: a distance between two or more objects within the scene; a dimension of an object within the scene; or an angle between two or more objects within the scene.
However in the same field of endeavor Ackerman discloses the deficient claim as follows: 
wherein the laser mapping exposure frame comprises data for determining a surface topology of one or more objects (i.e. ‘how much variation in surface properties’) [col. 9, ll. 27-37] within a scene and one or more of: a distance between two or more objects within the scene [col. 7, ll. 15-23: ‘calculates depth based on the transmitted and reflected pattern’; col. 9, ll. 25-40]; a dimension of an object within the scene; or an angle between two or more objects within the scene.
Blanquart, Sase and Ackerman are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Ackerman as motivation to extend the method and system of laser-based structured light for depth extraction [Ackerman: col. 2, ll. 1-10].


Regarding claim 2, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the emitter pulses the electromagnetic radiation in the laser mapping  pattern at a duration and frequency such that the laser mapping pattern is not visible to a user of the system [para. 0044, 0047, 0075: ‘wavelengths from the … non-visible spectrums of electromagnetic radiation’].


Regarding claim 3, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter and comprises a dataset corresponding in time with each pulse of the plurality of pulses of electromagnetic radiation (i.e. ‘frame by frame pulsing’) [para. 0032, 0045: ‘produces a data set that corresponds (in time) with each specific electromagnetic partition 105’].


Regarding claim 4, Blanquart meets the claim limitations as follows:
The system of claim 3, wherein two or more the plurality of exposure frames are combined to form an image frame [Fig. 6, 14-16; para. 0047] comprising color image data (i.e. color image) [Fig. 5] and special image data, wherein the special image data comprises one or more of: data from the laser mapping exposure frame (e.g. ‘a checkerboard type pattern’) [Fig. 6-9A; para. 0070]; data from the multispectral exposure frame (i.e. white light image) [Fig. 6]; or data from the fluorescence exposure frame.
Blanquart does not disclose explicitly the following claim limitations:
data from the fluorescence exposure frame.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
data from the fluorescence exposure frame [Fig. 1: camera 34 and the stage 31, Fig. 2: S15: ‘ (exciting light irradiation/fluorescent image pickup)’; Fig. 9; para. 0037: ‘a camera 34 which picks up a fluorescent picture image of the sample’].
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 5, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the pixel array of the image sensor is a dual sensitivity pixel array comprising a plurality of pixels sensitive to long exposure and a plurality of pixels sensitive to short exposure [para. 0150: ‘blue light from the start of the long exposure and … red at the point that the short exposure pixels are turned on’].


Regarding claim 6, Blanquart meets the claim limitations as follows:
The system of claim 1, further comprising a filter that prevents the fluorescence excitation wavelength of electromagnetic radiation from being sensed by the image sensor [Fig. 32; para. 0167: ‘a pattern of translucent color filter windows and opaque sections for shuttering’].
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
further comprising a filter that prevents the fluorescence excitation wavelength of electromagnetic radiation from being sensed by the image sensor.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
further comprising a filter that prevents the fluorescence excitation wavelength [Fig. 1: exciting light 21 and shutter 22; para. 0042-0043: ‘The shutter 22 is a device which conducts changeover between supply and stoppage of exciting light L1 … blocks the exciting light L1 that is emitted from the laser light source 21’] of electromagnetic radiation from being sensed by the image sensor.
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 7, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration [Fig. 4, 7; para. 0044: ‘a burst of electromagnetic energy’; para. 0047, 0066: ‘varying the duration and magnitude of the emitted electromagnetic pulse’].


Regarding claim 8, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse [para. 0045, 0047: red, blue and green].


Regarding claim 9, Blanquart meets the claim limitations as follows:
The system of claim 1, further comprising a display for displaying two or more exposure frames as an overlay image [Fig. 2: display device 180, para. 0056, 0060, 0066, 0072, 0073].


Regarding claim 10, Blanquart meets the claim limitations set forth in claim 1.
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
wherein fluorescence exposure frame comprises data indicating a location of a fluorescence reagent within the scene.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein fluorescence exposure frame [Fig. 1: camera 34, exciting light L1; para. 0037: ‘a camera 34 which picks up a fluorescent picture image of the sample’] comprises data indicating a location [Fig. 4; para. 0077-0078: disclosing the region (location) of fluorescent intensity indicated by + marks. ‘The density with which fluorescent material exists varies by site of the sample’] of a fluorescence reagent within the scene.
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 11, Blanquart meets the claim limitations set forth in claim 1.
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
The system of claim 1, wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure within the scene based on the fluorescence exposure frame.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the controller is further configured to provide the fluorescence exposure frame [Fig. 1: camera 34; para. 0037: ‘a camera 34 which picks up a fluorescent picture image of the sample’; para. 0052, 0062: ‘second fluorescent picture image is obtained by irradiating the sample with exciting light L1’; ‘a second fluorescent picture image is stored’] to a corresponding system that determines a location of a tissue structure (i.e. + marks “according to differences in density of the cell tissue’) within the scene based on the fluorescence exposure frame [Fig. 4, 6; para. 0077-0078: disclosing the region (location) of fluorescent intensity indicated by + marks. ‘The density with which fluorescent material exists varies by site of the sample’; para. 0096: ‘the bright spots of fluorescence … are indicated by + marks].
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 15, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the blanking period of the image sensor corresponds to a time between a readout of a last row of the pixel array and a beginning of a next readout cycle of the pixel array [Fig. 7; para. 0064, 0087-0089].


Regarding claim 16, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the controller is further configured to adjust (i.e. adjust red light at lesser intensity than) a sequence of the plurality of pulses of electromagnetic radiation emitted by the emitter based on a threshold (i.e. ‘blue light’) [para. 0089, 0093], wherein the threshold determines proper illumination of a scene in a light deficient environment (i.e. ‘to produce a correctly exposed image’) [Fig. 7; para. 0090, 0093, 0104: ‘light emitter may be adjusted to compensate for the differences in the energy values’].


Regarding claim 17, Blanquart meets the claim limitations as follows:
The system of claim 1, further comprising a display [Fig. 1, 2: display 180] for displaying a video stream captured by the image sensor [Fig. 6: disclosing ‘Sense Electromagnetic Energy’ and ‘Process and Display Image’], wherein the video stream [Fig. 14: video data stream RGBGRGBGRGBG] is assigned a visible color for use on the display that is 8-bit or 16-bit or n-bit [para. 0100: The bit width …, e.g. 12 bits per color; para. 0107: ‘the number of bits (resolution) … a range of about 10-24 bits].


Regarding claim 18, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient [Fig. 7, 14: ‘RGBGRGBG’; Fig. 15-16] for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises                 (801) 854-7675-6-data from one or more of the plurality of exposure frames [Fig. 6, 7, 14; para. 0045-0047].


Regarding claim 19, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the emitter emits the plurality of pulses of electromagnetic radiation during the blanking period of the image sensor such that the pixel array is charged and ready to be read during a readout period of the image sensor [Fig. 7, 28; para. 0064].


Regarding claim 20, all claim limitations are set forth similarly as claim 1 and rejected as per discussion for claim 1. Note: the claim limitation “determining real time measurements” is met by the disclosure of ‘a laser-based real-time structured light depth extraction system’ in Ackerman [col. 2, ll. 25].


Regarding claim 23, Blanquart meets the claim limitations as follows:
The system of claim 1, further comprising a plurality of tools, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter [Fig. 1, 7, 14-16; para. 0045: disclose emitter 100 emitting red, blue, green pulses T3, T2, 51] comprises a tool-specific laser scanning pattern (i.e. ‘the RG1BG2RG1BG2 pattern’) [Fig. 14-16; para. 0099-0101] for each of the plurality of tools.
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
further comprising a plurality of tools, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a tool-specific laser scanning pattern for each of the plurality of tools.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
further comprising a plurality of tools, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a tool-specific (e.g.  tool-specific ‘AOTF’) laser scanning pattern (i.e. AOTF modulated light L2) [Fig. 1: scanner 43 having AOTF (Acousto-Optic Tunable Filter) 42; para. 0046-0050: disclose AOTF modulated light L2 of scanner 43] for each of the plurality of tools.
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].


Regarding claim 24, Blanquart meets the claim limitations as follows:
The system of claim 1, wherein the laser mapping pattern [Blanquart: Fig. 14-16; para. 0100-0101: emitting laser mapping pattern ‘RG1BG2RG1BG2’] emitted by the emitter comprises a first output [Blanquart: Fig. 14-16; para. 0100-0101: emitting laser mapping pattern ‘RG1BG2RG1BG2’] and a second output that are independent from one another, and wherein the first output is for light illumination [Blanquart: Fig. 14-16; para. 0100-0101: emitting laser mapping pattern ‘RG1BG2RG1BG2’] and the second output is for tool tracking.
Blanquart does not disclose explicitly the following claim limitations (emphasis added):
wherein the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, and wherein the first output is for light illumination and the second output is for tool tracking.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the laser mapping pattern [Fig. 1, 2, 4, 6; para. 0046-0051: disclosing AOTF modulated light L2] emitted by the emitter comprises a first output (i.e. AOTF modulated light L2) [Fig. 1: scanner 43 having AOTF (Acousto-Optic Tunable Filter) 42; para. 0046-0050: disclose AOTF modulated light L2 of scanner 43] and a second output (i.e. excitation illumination L1) [para. 0041-0043] that are independent from one another, and wherein the first output is for light illumination (i.e. AOTF modulated light L2) [Fig. 1: scanner 43 having AOTF (Acousto-Optic Tunable Filter) 42; para. 0046-0050: disclose AOTF modulated light L2 of scanner 43]  and the second output is for tool tracking (i.e. excitation illumination L1) [para. 0041-0043: ‘the purpose of causing light emission of the fluorescent material for tool tracking (Fig. 4, 6; para. 0077: bright spots of fluorescence indicated by + marks)].
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].



Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (“Blanquart”) [U.S. 2014/0163319] in view of Sase (“Sase”) [US 2012/0062722] further in view of Ackerman et al. (“Ackerman”) [US 7,385,708 B2] and Benaron et al. (“Benaron”) [US 2004/0010192]

Regarding claim 12, Blanquart meets the claim limitations set forth in claim 11.
Blanquart does not disclose explicitly the following claim limitations:
The system of claim 11, wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene.
However in the same field of endeavor Sase discloses the deficient claim as follows: 
wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system [Sase: Fig. 4, 6, para. 0077-0078: discloses regions of differences in density of the cell tissue with + marks]; generate an overlay frame comprising the location of the tissue structure within the scene [Fig. 4, 6; para. 0096: ‘the densities of bright spots in the respective regions RI-R4 can be identified by superimposed illustration of the boundaries of the regions RI-R4 in the two-dimensional luminance distribution EM]; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene [Fig. 4, 6: disclose + marks indicating the densities of bright spots].
Blanquart and Sase are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart and Sase as motivation to extend the method and system for obtaining picture images of high resolution in cases of bias in the distribution of fluorescent material [Sase: para. 0007].
Neither Blanquart nor Sase discloses explicitly the following claim limitations (emphasis added):
wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene.
However in the same field of endeavor Benaron discloses the deficient claim as follows: 
receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure within the scene; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the reagent within the scene [Fig. 2; para. 0079: disclose ‘resulting display image 197 shows a black and white view of the patient …, overlaid by a color tissue image indicating the location, depth, and/or cell number of the target tissue].
Blanquart, Sase and Benaron are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Benaron as motivation to include a method disclosed in Benaron, Fig. 2 (i.e. the composite image 197) for detecting and localizing a target.


Regarding claim 13, Blanquart meets the claim limitations as follows:
The system of claim 12, wherein the controller is further configured to: 
provide the laser mapping exposure frame (i.e. laser exposure frames: RG1BG2RG1BG2) [Fig. 14-17: RG1BG2RG1BG2; Fig. 1; para. 0044, 0088-0089, 0100-0101: ‘the form of a laser’] to a corresponding laser mapping system (e.g. ‘Bayer pattern’ or ‘a checkerboard pattern’) [para. 0149-0150: ‘to provide both red and blue information’] that determines the topology of the one or more objects within the scene, the dimension of the object within the scene, or the angle between the two or more objects within the scene [See mapping rejection of claim 1 limitation “wherein the laser mapping exposure frame … for determining a surface topology …”]; 
provide the location of the tissue structure to the corresponding system [See rejection of claim 11 limitation “a corresponding system that determines a location of a tissue structure’]; and
receive the topology of the one or more objects within the scene and one or more of the distance between the two or more objects within the scene, the dimension of the object within the scene, or the angle between the two or more objects within the from the corresponding laser mapping system [See rejection of instant claim  limitation “wherein the controller is further configured to: provide the mapping exposure frame to a corresponding laser mapping system that determines the topology of the one or more objects within the scene ….’].TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-provide the location of the tissue structure to the corresponding system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system


Regarding claim 14, Blanquart meets the claim limitations set forth in claim 13.
Neither Blanquart nor Sase discloses explicitly the following claim limitations (emphasis added):
The system of claim 13, wherein the tissue structure is one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor.TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-provide the location of the tissue structure to the corresponding system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system
However in the same field of endeavor Benaron discloses the deficient claim as follows: 
wherein the tissue structure is one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor [para. 0079: ‘more than 100 cancer cells per cm2].TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -5-provide the location of the tissue structure to the corresponding system; and receive a topology and/or dimension of the tissue structure from the corresponding laser mapping system
Blanquart, Sase and Benaron are combinable because they are from the same field of medical imaging (e.g. endoscopes).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Benaron as motivation to include a method disclosed in Benaron, Fig. 2 (i.e. the composite image 197) for detecting and localizing a target.


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (“Blanquart”) [U.S. 2014/0163319] in view of Sase (“Sase”) [US 2012/0062722] further in view of Ackerman et al. (“Ackerman”) [US 7,385,708 B2] and Al-Alusi (“Al-Alusi”) [US 2015/0223733]


Regarding claim 21, Blanquart meets the claim limitations set forth in claim 20.
Blanquart does not disclose explicitly the following claim limitations:
The system of claim 20, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters.
However in the same field of endeavor Al-Alusi discloses the deficient claim as follows: 
wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters [para. 0047-0050: ‘the position and/or distance to the targets can be measured to less than 1 millimeter accuracy (e.g., 0.2 millimeter accuracy) at a relatively fast rate, such as 1000 times or more per second’].
Blanquart, Sase and Al-Alusi are combinable because they are from the same field of medical imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Al-Alusi as motivation to include a method disclosed in Al-Alusi for detecting and localizing a target.


Regarding claim 22, Blanquart meets the claim limitations set forth in claim 20.
Blanquart does not disclose explicitly the following claim limitations:
The system of claim 20, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter.
However in the same field of endeavor Al-Alusi discloses the deficient claim as follows: 
wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter [para. 0047-0050: ‘the position and/or distance to the targets can be measured to less than 1 millimeter accuracy (e.g., 0.2 millimeter accuracy) at a relatively fast rate, such as 1000 times or more per second’].
Blanquart, Sase and Al-Alusi are combinable because they are from the same field of medical imaging.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Blanquart, Sase and Al-Alusi as motivation to include a method disclosed in Al-Alusi for detecting and localizing a target.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488